                                                                                                                     
                                                                                                                   
           Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 1 of 24 Page ID #:1
                                                                                                                   6/21/2021
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original
                                                                                                                   
                                                                                                                        

                                UNITED STATES DISTRICT COURT
                                                                                                               LODGED
                                                                                                      CLERK, U.S. DISTRICT COURT
                                                         for the

                                             Central District of California
                                                                                                      6/21/2021
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 JB
                                                                                                    BY: ____________BB______ DEPUTY
 United States of America

                 v.
                                                                   Case No. 2:21-mj-02951 -DUTY
 JACQUIS CELESTINE,

                 Defendant(s)


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of April 23, 2020 in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

           Code Section                                            Offense Description

           18 U.S.C. § 922(g)(1)                                   Felon in Possession of a Firearm

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                   /s/ Dominick Canty
                                                                                 Complainant’s signature

                                                                            Dominick Canty, Special Agent
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements
                                                             ents of Fed.
                                                                     Feed.
                                                                        d RR.. Crim.
                                                                               C im
                                                                               Cr im. P. 44.1
                                                                                           . bbyy te
                                                                                           .1     ttelephone.
                                                                                                    ele
                                                                                                     l ph
                                                                                                       p oon
                                                                                                           ne.
                                                                                                             e.

 Date:                
                                                                                     JJudge’s
                                                                                      Jud
                                                                                        dge’s sig
                                                                                              signature
                                                                                               i nature

 City and state: Los Angeles, California                               Hon. Charles Eick, U.S. Magistrate Judge
                                                                                  Printed name and title



AUSA: Sara Milstein (x8611)
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 2 of 24 Page ID #:2



                                AFFIDAVIT

I, Dominick Canty, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of a criminal

complaint and arrest warrant against Jacquis Celestine

(“CELESTINE”) for a violation of 18 U.S.C. § 922(g)(1): Felon in

Possession of a Firearm.

             This affidavit is also made in support of an

application for a warrant to search 1725 North McDivitt Avenue,

Compton, California 90221 (the “SUBJECT PREMISES”) as described

more fully in Attachment A-1, and the person of CELESTINE, as

described more fully in Attachment A-2, for evidence, fruits, or

instrumentalities of violations of Title 18, United States Code,

Sections 922(g) (Felon in Possession of a Firearm) (the “Subject

Offense”), as described more fully in Attachment B.          Attachments

A-1, A-2, and B are incorporated herein by reference.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 3 of 24 Page ID #:3



                       II. BACKGROUND OF AFFIANT

           I am a Special Agent with the FBI and have been so

employed since September 15, 2019. I am currently assigned to

the Violent Crimes Squad and the Long Beach Resident Agency.

During my previous training at the FBI Academy, Quantico,

Virginia, I received training in a variety of investigative and

legal matters, including the topics of Fourth Amendment

searches, the drafting of search warrant affidavits, and

probable cause. In my current role as a Special Agent I am

assigned to a Violent Crime squad where I have experience in

investigations involving Gang violence, Drug Trafficking, Child

Pornography, Extortion and Homicides. I have had formal training

in Case Management, Evidence Collection and Source Handling.

Prior to being employed by the FBI as a Special Agent, I was

employed by the FBI as an Intelligence Analyst for approximately

two years where I have had experience performing analysis for

investigations involving Drug Trafficking and Transnational

Organized Crime.

                    III. SUMMARY OF PROBABLE CAUSE

           On April 23, 2020, the Los Angeles Sheriff’s

Department (“LASD”) responded to a call for service at the

SUBJECT PREMISES.    Upon their arrival, deputies saw CELESTINE

clutch his waistband with his right hand and run from officers.

Deputies believed this to be consistent with someone carrying a

firearm and continued to pursue CELESTINE.        Prior to being

detained by deputies, CELESTINE threw the firearm he was

carrying in his waistband into a yard.        Deputies found the


                                       2
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 4 of 24 Page ID #:4



firearm, which was loaded with ammunition, and CELESTINE

admitted the firearm to be his.       After his post-arrest, post-

Miranda interview, CELESTINE provided a written statement

admitting that he possessed the firearm.

            I spoke to a certified interstate nexus firearms

examiner who examined pictures of the firearm and ammunition

recovered from CELESTINE.      The expert opined that both items

were manufactured outside of California and had therefore

traveled in and affected interstate commerce.

                    IV. STATEMENT OF PROBABLE CAUSE

            Based on my review of law enforcement reports and body

camera footage, my conversations with other law enforcement

agents, and my own knowledge of the investigation, I am aware of

the following:

     A.     CELESTINE Possessed a Firearm and Ammunition on April
            23, 2020

            On April 23, 2020, LASD Deputies responded to the

SUBJECT PREMISES based on a service call for a gang loitering

disturbance.     As Deputies arrived, they saw CELESTINE run away

as he clutched his waist.      CELESTINE appeared to be supporting a

heavy object as he clutched his waist, and in the deputies’

training and experience, they believed CELESTINE was clutching a

firearm .

            One of the deputies caught up with CELESTINE about one

block east of the SUBJECT PREMISES as CELESTINE was climbing

over a fence.     CELESTINE placed his hands in the air, and the

deputy detained CELESTINE, who was no longer armed at that time.



                                       3
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 5 of 24 Page ID #:5



           Deputies then retraced CELESTINE’s path of travel from

the SUBJECT PREMISES to the place where CELESTINE was detained.

In doing so, deputies then found a loaded firearm on the ground.

The firearm appeared to be clear of debris, suggesting to the

deputies that that it had recently been placed there.

           LASD deputies issued Miranda warnings to CELESTINE.

CELESTINE then admitted he possessed the firearm found on the

ground.   The firearm appeared to be in good working order and

was loaded with thirteen rounds of ammunition.

           CELESTINE also provided a written statement to

deputies which stated, “I saw deputies I ran hopped fences I sat

the gun down in the yard then deputy detained me & found gun.”

Based on my review of the LASD incident report and the above

statement, I believe CELESTINE possessed the gun and attempted

to hide the gun from deputies.

           CELESTINE admitted to being a member of the Santana

Blocc Compton Crips (“SBCC”) and that the SUBJECT PREMISES is

used as an SBCC hangout.

     B.    CELESTINE Has Previously Been Convicted of at Least
           One Felony

           I have reviewed CELESTINE’s certified criminal

history, which showed that on December 28, 2017, CELESTINE

sustained the following felony convictions in case number

TA144955-01:

           a.     A violation of California Penal Code section

459: First Degree Residential Burglary, for which CELESTINE was

sentenced to 4 years’ imprisonment; and



                                       4
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 6 of 24 Page ID #:6



           b.    A violation of California Penal Code section

29800(a)(1): Possession of a Firearm by a Felon, for which

CELESTINE was sentenced to 4 years’ imprisonment.

           The certified complaint for CELESTINE’s violation of

California Penal Code section 29800(a)(1) (Possession of a

Firearm by a Felon) shows that was informed that his felony

conviction prohibited him from possessing a firearm in the

future.

           The sentencing minutes for both convictions in case

number TA144955-01 show that defendant was informed that he was

being convicted of felony crimes.

     C.    Interstate Nexus

           On or about June 15, 2021, I spoke to Trevor

Twitchell, a certified FBI interstate nexus examiner, and he

advised me that the firearm CELESTINE possessed on April 23,

2021 traveled interstate commerce.         Through pictures, and

knowledge of the make and model, Twitchell confirmed the firearm

was manufactured outside of California.         Because the firearm was
found in California, it is Twitchell’s opinion that the firearm

traveled in and affected interstate commerce.

     D.    Investigation of the SUBJECT PREMISES

           Based on a search of records from the California

Department of Motor Vehicles, I learned that CELESTINE reported

the SUBJECT PREMISES as his residence.

           On June 10, 2021 I spoke to CELESTINE’s current parole

officer who advised me that parole officers have conducted home

visits at the SUBJECT PREMESIS where officers have observed


                                       5
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 7 of 24 Page ID #:7



CELESTINE.    Specifically, parole officers observed CELESTINE at

the SUBJECT PREMESIS approximately 18 times since November 27,

2019.   Most recently, parole officers saw CELESTINE at the

SUBJECT PREMESIS on May 4, 2021.       Because parole officers

believe that CELESTINE possesses and the SUBJECT PREMISES

contains firearms, parole officers will not do any additional

in-person visits to the SUBJECT PREMISES.

             On June 17, 2021, I was present on surveillance around

the SUBJECT PREMISES.     While there, I saw a group of 3-4 men I

believe to be SBCC gang members congregating on the curtilage of

the SUBJECT PREMISES.     Because surveillance could only safely be

established while keeping my distance from the SUBJECT PREMISES,

I was unable to determine whether or not CELESTINE was among the

group of 3-4 SBCC members.

         V. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES

             From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

             a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices and in the vehicles in

and on the curtilage of their residences.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual


                                       6
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 8 of 24 Page ID #:8



who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.    Such information is also kept on digital devices

on their person and in backpacks or purses in their vicinity.

           b.    Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.          These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.    Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           d.    Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital



                                       7
 Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 9 of 24 Page ID #:9



devices, and they often keep those digital devices in their

residences and in their vehicles.

          VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES1

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been


     1 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

                                       8
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 10 of 24 Page ID #:10



used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data




                                       9
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 11 of 24 Page ID #:11



during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a


                                       10
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 12 of 24 Page ID #:12



user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress CELESTINE’s thumb- and/or fingers on

the device(s); and (2) hold the device(s) in front of

CELESTINE’s face with his or her eyes open to activate the

facial-, iris-, and/or retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                   VII. REQUEST FOR NO-KNOCK ENTRY

           Based on the evidence described above, I believe that

knocking and announcing entry would be dangerous to the law

enforcement personnel serving the warrant, given that the


                                       11
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 13 of 24 Page ID #:13



SUBJECT PREMISES is an SBCC gang hangout location and that there

might be numerous potentially armed.        Knocking and announcing

would also allow for the quick destruction of evidence, namely

firearms and ammunition.     I also know, based on my training and

experience, including my participation in several search

warrants, that critical evidence has been destroyed by subjects

while knock-and-announces have been conducted.

            I believe CELESTINE is a gang member who possesses and

carries firearms, and that he and other SBCC members use the

firearms to further the illegal activities of SBCC, and the SBCC

gang has been linked to assault, intimidation, robbery,

attempted murder, and murder in the area of the SUBJECT

PREMISES.   There are several residences in the immediate area

that are supporters of SBCC per intelligence obtained during

this investigation.     Additionally, subjects who are known to

carry firearms (including CELESTINE) have come and gone from the

location.

               VIII.      REQUEST FOR NIGHTTIME SERVICE

            I request that the Court authorize investigators to

serve these warrants during the nighttime, as set forth under

Fed. R. Crim. Proc. 41(e)(2)(A)(ii).        Good cause for nighttime

service exists because of the heightened risk of violence from

those in possession of firearms.       The ability to serve the

requested warrants at night will provide law enforcement with a

better opportunity to enter the properties without incident to

ensure everyone’s safety.      Given these facts, I believe that

nighttime service is warranted in this case.


                                       12
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 14 of 24 Page ID #:14



                             IX. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that CELESTINE has committed a

violation of 18 U.S.C. § 922(g)(1): Felon in Possession of a

Firearm.   There is also probable cause that the items to be

seized described in Attachment B will be found in a search of

the premises described in Attachment A-1 and the person

described in Attachment A-2.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 on this
VW day of _________,
____         -XQH      2021.



THE HONORABLE CHARLES EICK
UNITED STATES MAGISTRATE JUDGE




                                       13
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 15 of 24 Page ID #:15



                             ATTACHMENT A-1

PREMISES TO BE SEARCHED

     The premises to be searched is located on the parcel at

1725 North McDivitt Avenue, Compton, California 90221 (the

“SUBJECT PREMISES”).     The SUBJECT PREMISES (as depicted in the

photograph below) is a single-story residence, with a blue

exterior.   On the curb in front of the residence marks “1725.”

Additionally, there is a driveway south of the residence and a

fence leading to a backyard.      The SUBJECT PREMISES includes any

attached or detached garage or storage areas located on the

parcel, as well as any vehicles in any garages, driveways, or

curtilage areas on the parcel.




                                       i
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 16 of 24 Page ID #:16



                             ATTACHMENT A-2

PERSON TO BE SEARCHED

     The person of JACQUIS CELESTINE (“CELESTINE”), date of

birth 10/04/1997, with California Driver’s License Number

Y3559035.   CELESTINE’s California Department of Motor Vehicles

records lists him as standing six feet tall, 190 pounds in

weight, with black hair and brown eyes.

     The search of CELESTINE shall include any and all clothing

and personal belongings, digital devices, backpacks, wallets,

briefcases, purses, folders, and bags that are within

CELESTINE’s immediate vicinity and control at the location where

the search is executed.     The search shall not include a strip

search or a body cavity search.




                                       i
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 17 of 24 Page ID #:17



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

           The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 922(g) (Felon in Possession of a Firearm)

(the “Subject Offense”), namely:

           a.    Firearms or ammunition;

           b.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

           c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violation;

           d.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violation;

           e.    Records, documents, programs, applications,

materials, or conversations relating to the sale or purchase of


                                       i
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 18 of 24 Page ID #:18



guns or ammunition, including correspondence, receipts, records,

and documents noting prices or times when guns or ammunition

were bought, sold, or otherwise distributed;

           f.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of guns or ammunition;

           g.    Contents of any calendar or date book;

           h.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

           a.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

           b.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;



                                       ii
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 19 of 24 Page ID #:19



                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;


                                      iii
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 20 of 24 Page ID #:20



desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

           In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.


                                       iv
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 21 of 24 Page ID #:21



           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.




                                       v
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 22 of 24 Page ID #:22



           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:




                                       vi
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 23 of 24 Page ID #:23



           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

           The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the


                                      vii
Case 2:21-cr-00332-SVW Document 1 Filed 06/21/21 Page 24 of 24 Page ID #:24



custody and control of attorneys for the government and their

support staff for their independent review.

           During the execution of this search warrant, law

enforcement is permitted to: (1) depress CELESTINE’s thumb-

and/or fingers onto the fingerprint sensor of the digital device

(only when the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of CELESTINE’s face with his or her

eyes open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.   In depressing a person’s thumb or finger onto a device

and in holding a device in front of a person’s face, law

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989); specifically, law enforcement may

use no more than objectively reasonable force in light of the

facts and circumstances confronting them.

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                      viii
